internal_revenue_service department of the treasury washington dc soos o uics contact person telephone number in reference to t ep ra t3 date jun legend taxpayer a taxpayer b state c date date date company w ira x court y trust z dear ms this is in response to the your behalf by your authorized representative as supplemented by correspondence dated through your authorized representative request several letter rulings under sec_408 facts and representations support your ruling_request of the internal_revenue_code the following in which you and letter submitted on taxpayer a died on date prior to attaining age while taxpayer a was survived by his spouse taxpayer at his death taxpayer a maintained an individual retirement a resident of state c b arrangement ira representative asserts that ira x met the requirements of code sec_408 ira x with company w your authorized on date taxpayer a executed his last will and testament is the sole personal representative of the estate of the estate of taxpayer a is the named beneficiary of taxpayer b taxpayer a taxpayer a’s ira x page the will of taxpayer a in relevant part created a testamentary pursuant to the provisions of trust z trust trust z the trustee thereof shall pay the entire net_income of the trust to and for the benefit of taxpayer b during her lifetime at least quarterly trustee of trust z to taxpayer b during her lifetime in accordance with the language contained therein is also authorized to pay the principal of trust z is the sole trustee of trust z taxpayer b the pursuant to the provisions of trust z taxpayer b as sole as the surviving_spouse of taxpayer a as sole trustee of trust z taxpayer b will then either personal representative of taxpayer a s estate will allocate ira x to trust distribute ira x to taxpayer b or cause said ira x to be transferred by means of a trustee to trustee transfer to another individual_retirement_arrangement set up and maintained in the name of taxpayer b as surviving_spouse of taxpayer a if ira x is distributed to taxpayer b she will then roll it over into an ira set up and maintained in her name said rollover will occur no later than the day after the date on which the ira x proceeds are distributed to taxpayer b taxpayer a’s estate as the sole personal representative of your authorized representative has submitted a court order dated date signed by a judge of court y which order indicates that the proposed course of action referenced above is consistent with the laws of state c and is consistent with the language of trust z based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b will be treated as the payee or distributee of ira x for purposes of code sec_408 d that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to taxpayer b that taxpayer b transferred by means of a trustee to trustee transfer ira x into an ira set up and maintained in her name pursuant to code sec_408 is eligible to either roll over or have a i and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for calendar_year trustee transfer of ira x to an ira set up and maintained in the name of taxpayer b will be made the amounts rolled over or transferred into said ira the year in which either the rollover or the trustee to with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 tz page code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and d b code sec_408 a i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 cc i provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c ii surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira thus pursuant to code sec_408 a if q a a-4 further provides in pertinent part sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 b election will be considered to have been made by a surviving_spouse if either of the following occurs account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 d a i into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 b amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in distribution_requirements of sec_401 a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained above which are subject or deemed to be subject_to the any required amounts in the any additional that an the or q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse page makes said election methods by which a surviving_spouse so elects however q a a-4 does not provide the exclusive generally if the proceeds of a decedent's ira are payable to an estate are then payable to a_trust and are subsequently paid to the trustee of the trust who then pays them to the decedent’s surviving_spouse as beneficiary of the trust said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira this case presents the issue of whether the fact pattern found above results in the application of the general_rule to begin with the estate of taxpayer a is the named beneficiary once the amounts standing under said ira are distributed of his ira x to taxpayer a’s estate they will be allocated to the residuary beneficiary of taxpayer a’s estate which is trust z the sole personal representative of taxpayer a’s estate by taxpayer b once allocated to trust z taxpayer b as sole trustee thereof or to be directly transferred by a trustee to trustee transfer to an ira set up and maintained will cause said ira x assets to either be distributed to taxpayer b the surviving_spouse of taxpayer a means of in the name of taxpayer b_trust assets into an ira set up and maintained in her name documentation which accompanied this ruling_request indicates that either of said actions is in compliance with the language of trust z and the laws of state c under this set of facts the service will not apply the general_rule set forth above if distributed taxpayer b will then roll over said ira x the income and principal beneficiary of the as thus with respect to your ruling requests the service concludes as follows that taxpayer b will be treated as the payee or distributee of ira x for purposes of code sec_408 d that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to taxpayer b that taxpayer b transferred by means of a trustee to trustee transfer ira x into an ira set up and maintained in her name pursuant to code sec_408 is eligible to either roll over or have a i and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for calendar_year the year in which said ira x will either be rolled over or trustee to trustee transferred into an ira set up and maintained in taxpayer b’s name the amounts rolied over or transferred into taxpayer b’s ira page this ruling letter is based on the assumption that ira xx referenced herein either has complied or will comply with the requirements of code sec_408 at all times relevant thereto it also assumes that taxpayer b‘s rollover transferee ira will comply with the requirements of code sec_408 thereto will occur no later than date finally it assumes that the course of action outlined above at all times relevant this letter_ruling does not address issues if any that arise under the proposed income_tax regulations issued under code sec_401 and that were published pincite_11_irb_865 march ‘ this ruling is directed solely to the taxpayer that requested it of the code provides that it may not be used or sec_6110 cited by others as precedent pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours faces be flr frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
